UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-55094 Endeavor IP, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 45-2563323 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 140 Broadway, 46th Floor, New York, NY 10005 Phone: 646-560-3200 (Name, Address and Telephone Number Of Principal Executive Offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 23, 2014, there were 44,086,726 shares of the registrant’s common stock outstanding. ENDEAVOR IP, INC. TABLE OF CONTENTS PARTI - FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PARTII - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 -i- Table of Contents PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENDEAVOR IP, INC. AND SUBSIDIARIES (F/K/A FINISHING TOUCHES HOMES GOODS, INC.) (DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS April 30, 2014 October 31, 2013 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses Assets from discontinued operations Total Current Assets Intangibles Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable Payroll tax payable Accured compensation - officers Accrued interest Liabilities from discontinued operations Total Current Liabilities STOCKHOLDERS' DEFICIT: Preferred Stock, $0.0001 par value, 25,000,00 authorized, none issued and outstanding - - Common stock, $0.0001 par value, 200,000,000 shares authorized, 44,086,726 and 42,874,621 shares issued and outstanding Additional paid-in capital Accumulated deficit prior to the development stage ) ) Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss: ) ) Deferred compensation ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to the condensed consolidated financial statements. -1- Table of Contents ENDEAVOR IP, INC. AND SUBSIDIARIES (F/K/A FINISHING TOUCHES HOMES GOODS, INC.) (DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the three months Ended For the three months Ended For the six months Ended For the six months Ended Period from May 13, 2013 (Inception) to April 30, 2014 April 30, 2013 April 30, 2014 April 30, 2013 April 30, 2014 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $
